UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 05-2427



MELVIN J. MOODY,

                                              Plaintiff - Appellant,

          versus


JO ANNE B. BARNHART, Commissioner of Social
Security Administration,

                                              Defendant - Appellee.


Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   Malcolm J. Howard,
District Judge. (CA-04-127-H)


Submitted:   March 7, 2007                 Decided:    April 9, 2007


Before NIEMEYER, TRAXLER, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


William Lee Davis, III, Lumberton, North Carolina, for Appellant.
Frank D. Whitney, United States Attorney, Anne M. Hayes, R. A.
Renfer, Jr., Assistant United States Attorneys, Raleigh, North
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Melvin J. Moody appeals the district court’s order and

judgment affirming the Commissioner’s decision denying disability

insurance benefits and Social Security Income payments.    We must

uphold the decision to deny benefits if the decision is supported

by substantial evidence and the correct law was applied. See 42

U.S.C. § 405(g) (2000); Craig v. Chater, 76 F.3d 585, 589 (4th Cir.

1996).   We have thoroughly reviewed the administrative record and

the parties’ briefs and find no reversible error.   Accordingly, we

affirm for the reasons stated by the district court.      Moody v.

Barnhart, No. CA-04-127-H (E.D.N.C. Sept. 13, 2005).   We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                          AFFIRMED




                               - 2 -